 
Exhibit 10.7.
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Agreement”), dated as of September 23, 2011
(the “Effective Date”), is made by and between Panacela, a corporation organized
under the laws of the State of Delaware (“Panacela”), and Cleveland BioLabs,
Inc., a Delaware corporation (“CBLI”).  The parties hereto are additionally
referred to individually as a “Party”, and collectively, the “Parties”.
 
RECITALS
 
A.           CBLI has developed and owns certain intellectual property rights in
and to the patent applications listed on Exhibit A.
 
B.           CBLI and Panacela are parties to that certain Investment Agreement,
dated as of September 19, 2011 (the “Investment Agreement”), pursuant to among
other things, CBLI has agreed to transfer to Panacela the rights of CBLI in and
to the Intellectual Property (as defined below).
 
C.           CBLI’s and Panacela’s execution and delivery of this Agreement, and
the grant of such rights and licenses to the Intellectual Property, is required
by Section 7.4(ii) of the Investment Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, and for other good and valuable consideration
had and received, the parties hereby agree as follows:
 
1.           Definitions.  In addition to any terms defined throughout this
Agreement, when used in this Agreement, the following capitalized terms shall
have the meanings indicated below:
 
1.1           “Assigned Assets” means the Intellectual Property, the
Registrations and the Registration Applications.
 
1.2           “Copyrights” means all copyrights owned by CBLI comprising,
concerning or related to subject matter covered by the Patents, including
copyrights in and to works of authorship and all other rights corresponding
thereto throughout the world, whether published or unpublished, including rights
to prepare derivative works based on, reproduce, perform, display and distribute
such works of authorship and copies, compilations and derivative works thereof.
 
1.3           “Intellectual Property” has the meaning set forth in Section 2.1.
 
1.4           “Know-How” means all technical information, know-how, unpatented
inventions, processes, compositions, methods, techniques, trade secrets,
drawings, designs, data and all other information covered by the Patents, which
is owned by CBLI.
 
1.5           “Patents” means (i) the patents and patent applications set forth
on Exhibit A; (ii) all patents issuing upon such foregoing applications; and
(iii) all continuations, continuations-in-part, additions, divisions, renewals,
extensions, or reexaminations and reissues of any of the foregoing, and all
United States or foreign counterparts of any of the foregoing.

 
 

--------------------------------------------------------------------------------

 
 
1.6           “Registration” means, with respect to any country in the world,
approval of the Registration Application for a Product filed in such country,
including pricing or reimbursement, where applicable, by the Regulatory
Authority in such country.
 
1.7           “Registration Application” means any filing made with the
Regulatory Authority in any country in the world for regulatory approval of the
manufacture, marketing and sale of a Product in such country.
 
1.8           “Regulatory Authority” means the governmental authority in any
country in the world with responsibility for granting regulatory approval for
the manufacturing, marketing and sale of the Products in each such country,
including but not limited to the U.S. Food and Drug Administration, and any
successor authority thereto.
 
2.           Assignment.
 
2.1           Intellectual Property.  CBLI hereby assigns to Panacela all of
CBLI’s worldwide rights, title and interests, in and to the Patents, Know-How,
Copyrights, and all rights to causes of action and remedies related to the
foregoing (including the right to sue for past, present or future infringement,
misappropriation or violation of rights related to the foregoing) (all of the
foregoing are collectively referred to herein as the “Intellectual Property”).
 
3.           Further Assurances.  Upon Panacela’s request, CBLI will promptly
take such actions as may be reasonably necessary to vest, secure, perfect,
protect or enforce the ownership rights and interests of Panacela in and to the
Assigned Assets, including the prompt execution, delivery and filing of
confirmatory assignments and other reasonably requested documents.  If Panacela
is unable for any reason whatsoever to secure CBLI’s signature to any document
it is entitled to under this Section 3, CBLI hereby irrevocably designates and
appoints Panacela and its duly authorized officers and agents, as CBLI’s agents
and attorneys-in-fact and with full power of substitution to act for and on
CBLI’s behalf and instead of CBLI, to execute and file any such document or
documents and to do all other lawfully permitted acts to further the purposes of
the foregoing with the same legal force and effect as if executed by CBLI.  The
parties acknowledge and agree that the foregoing power of attorney is a power
coupled with an interest.  The parties further agree that in the event any
issues arise in any jurisdiction regarding the interpretation, effect or
enforceability of the assignment in Section 2 under such jurisdiction’s laws,
including but not limited to issues that would affect or that are related to the
recordation of the assignment of rights hereunder, or the prosecution, issuance
and/or maintenance of patents and copyright registrations, the parties shall
discuss and negotiate in good faith the resolution of such issues until a
reasonable resolution that is mutually agreeable to both parties is reached.
 
4.           Warranty.  CBLI represents and warrants to Panacela that CBLI:
 
(i) is the sole or joint owner of all rights, title and interest in the Assigned
Assets, free and clear of any lien or encumbrance, and, to the best of its
actual knowledge, without any conflict with or infringement of the rights of any
third party;
 
(ii) has not, orally or in writing, (a) assigned, transferred, licensed, pledged
or otherwise encumbered any of its rights in any of the Assigned Assets or (b)
agreed to do so;

 
2

--------------------------------------------------------------------------------

 
 
(iii) has full power and authority to enter into this Agreement, to make the
assignment as provided in Section 2 and to perform its other obligations
hereunder; and
 
(iv) has not entered into, and is not bound by, any collaborative, licensing,
transfer, supply, distributorship or marketing agreements or arrangements or
other similar agreements relating to any of the Assigned Assets;
 
5.           Confidentiality.
 
5.1           Disclosure of Confidential Information.  The Parties acknowledge
that a Party (the “Disclosing Party”) may disclose Confidential Information (as
defined below) to the other Party (the “Receiving Party”) pursuant to the terms
of this Agreement.  Accordingly, the Receiving Party agrees to keep the
Disclosing Party’s Confidential Information in confidence and not to use or
disclose the Disclosing Party’s Confidential Information except in pursuance of
the terms of this Agreement.
 
5.2           Confidentiality Obligations.  The Receiving Party agrees to keep
any information identified as confidential by the Disclosing Party, confidential
using methods at least as stringent as the Receiving Party uses to protect its
own Confidential Information. “Confidential Information” shall include all
information from either Party that is marked confidential or is accompanied by
correspondence indicating such information is confidential.  Except as may be
authorized in advance in writing by the Disclosing Party, the Receiving Party
shall grant access to the Disclosing Party’s Confidential Information only to
its own employees involved in research relating to the Intellectual Property
and/or manufacture or marketing of products or services using the Intellectual
Property, and each Party shall require such employees to be bound by
confidentiality obligations at least as stringent as those set forth in this
Agreement as well. The Receiving Party agrees not to use any Confidential
Information of the other party to its advantage and the Disclosing Party’s
detriment.  The confidentiality and use obligations set forth above apply to all
or any part of the Confidential Information disclosed hereunder except to the
extent that:
 
(a)           The Receiving Party can show by written record that it possessed
the information prior to its receipt from the Disclosing Party;
 
(b)           The information was already available to the public or became so
through no fault of the Receiving Party;
 
(c)           The information is subsequently disclosed to the Receiving Party
by a third party that has the right to disclose it free of any obligations of
the Disclosing Party; or
 
(d)           The information is required by law or regulation to be disclosed;
provided, however, that the Receiving Party has provided written notice to the
Disclosing Party promptly to enable the Disclosing Party to seek a protective
order or otherwise prevent disclosure of such Confidential Information.

 
3

--------------------------------------------------------------------------------

 

6.           Indemnification.  CBLI shall, at all times during the term of this
Agreement and thereafter, indemnify, defend and hold Panacela, and its officers,
employees, sublicensees, agents and contractors harmless against all claims and
expenses, including legal expenses and reasonable attorneys fees, arising out of
any breach of the warranties given by CBLI in Section 4 above. Panacela at all
times reserves the right to select and retain counsel of its own, at its own
expense, to represent Panacela’s interests in any such action, subject to CBLI’s
sole control of the defense thereof and all related settlement negotiations.
 
7.           Miscellaneous.
 
7.1           Notices.  All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail or overnight delivery
service, addressed to the party’s principal address.
 
7.2           Entire Agreement.  This Agreement, together with the other
agreements referred to herein, embodies the entire agreement among the parties
in relation to its subject matter, and supersedes in their entirety all prior
contracts, agreements, arrangements, communications, discussions,
representations and warranties, whether oral or written among the parties,
relating to such subject matter.
 
7.3           Severability.  Each section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant and/or
provision hereof.  In the event that any provision of this Agreement shall
finally be determined to be unlawful, all such provisions shall be deemed
severed from this Agreement, but every other provision of this Agreement shall
remain in full force and effect, and in substitution for any such provision held
unlawful, there shall be substituted a provision of similar import reflecting
the original intent of the parties hereto to the extent permissible under law.
 
7.4           Waivers and Amendments.  This Agreement may be amended or modified
in whole or in part only by a writing, which makes reference to this Agreement
executed by the parties.  The obligations of any party hereunder may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party claimed to have given
the waiver; provided, however, that any waiver by any party of any violation of,
breach of, or default under any provision of this Agreement or any other
agreement provided for herein shall not be construed as, or constitute, a
continuing waiver of such provision, or a waiver of any other violation of,
breach of or default under any other provision of this Agreement or any other
agreement provided for herein.
 
7.5           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of New York and the
United States of America, without regard to conflicts of law principles.
 
7.6           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the date first above written.
 
CLEVELAND BIOLABS, INC.
     
/s/ Michael Fonstein, Ph.D.
     
Name:
Michael Fonstein, Ph.D.
       
Title:
Chief Executive Officer
     
PANACELA LABS, INC.
     
/s/ Dmitry Tyomkin
     
Name:
Dmitry Tyomkin
       
Title:
Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Assigned Patents
 
Mobilan
 
Country
Application/Patent No.
Owner
US Provisional
61/423,842
RPCI/CBLI
US Provisional
61/423,825
RPCI/CBLI
US Provisional
61/249,596
RPCI/CBLI
PCT
PCT/US10/51646
RPCI/CBLI

 
Revercom
 
Country
Application/Patent No.
Owner
US Provisional
61/423,838
RPCI/CBLI

 
Antimycon
 
Country
Application/Patent No.
Owner
US Provisional
61/392,296
RPCI/CBLI/CCIA
US Provisional
61/423,832
RPCI/CBLI/CCIA

 
Arkil
 
Country
Application/Patent No.
Owner
PCT
PCT/US06/38440
CCF/CBLI
US
11/992,874
CCF/CBLI
PCT
PCT/US2010/053916
RPCI/CBLI
US
61/254,395
RPCI/CBLI

 
 
 

--------------------------------------------------------------------------------

 